                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                       3:18-CR-30113-RAL

                       Plaintiff,

                                                        OPINION AND ORDER DENYING
        vs.                                               MOTION TO SUPPRESS AND
                                                           ADOPTING REPORT AND
 ANGELO ASHLEY,                                                RECOMMENDATION

                       Defendant.




       Defendant Angelo Ashley made statements to law enforcement officers during an informal

interview initiated by the officers and conducted in a law enforcement vehicle outside of Ashley's
residence. Ashley moved to suppress statements he made during that interview, claiming that he
was "in custody" during the interrogation and thus should have been given warnings regarding his
Fifth Amendment rights as required by Miranda v. Arizona.384 U.S.436(1966). The Government

opposed this motion, acknowledging that Ashley was not read Miranda warnings but arguing that

such warnings were not required because Ashley was not in custody when he made the statements.

       Magistrate Judge Mark A. Moreno held a suppression hearing on October 4, 2019, and

filed a report and recommendation on October 16, 2019, recommending that Ashley's motion to

suppress be denied in its entirety. Doc. 51. Ashley filed objections to the report and

recommendation, challenging some of Magistrate Judge Moreno's factual findings and omissions

and renewing the argument that Ashley was in custody and was not given the requisite Miranda

warnings during the interrogation. Doc. 56.
         This Court reviews objections to a report and recommendation de novo. 28 U.S.C. §

636(b)(1). "In the absence of an objection, the district court is not required 'to give any more
consideration to the magistrate's report than the court considers appropriate.'" Anderson v.

Evangelical Lutheran Good Samaritan Soc'v. 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018)

(quoting Thomas v. Am.474 U.S. 140, 150 (1985)). This Court has conducted a de novo review

ofthose portions ofthe report and recommendations to which Ashley objects and adopts the report
and recommendation.

    I.       Factual Background

         On July 27, 2018, FBI special agents Justin Lowrance and Bryce Fankhauser went to a

home in Cherry Creek, South Dakota, where they believed Angelo Ashley lived. Mot. Hr'g Tr. at

9:2, 17. Agent Lowrance made contact with Ashley at the home and asked if Ashley would talk

with him in the agent's government-issued vehicle. Mot. Hr'g Tr. at 9:19-23. Ashley agreed, and

the pair walked from the home to the vehicle. Mot. Hr'g Tr. at 29:14-24. When they reached the

vehicle. Agent Lowrance sat in the driver's seat, Ashley in the front passenger's seat, and Agent

Fankhauser, who had been in the front passenger seat, moved to the back seat. Mot. Hr'g Tr. at

10:4—10, 35:6-9. While in the vehicle, Ashley was not restrained in any way, and the agents told

him that he was not under arrest, the interview was voluntary, he was free to leave at any time, the

door was unlocked, and the agents would leave if he requested. Mot. Hr'gTr. at 10:18-11:1; Ex.

B at 3:17-22. Agent Lowrance also advised Ashley that he could stop talking to the agents at any

time and that he would not be arrested at the end of the interview. Ex. B at 3:24-4:2. Neither

agent advised Ashlev of his Miranda rights. Mot. Hr'gTr. at 11:2-3; 35:18-20.

         During the course ofthe interview, the agents questioned Ashley about an alleged incident

of sexual contact with a minor, which had occiirred two years prior. Ex. B at 15:2-10. Ashley
initially said he could not remember that far back, then recounted that he had been accused by the

alleged victim's father shortly after the alleged incident. Ex. B at 15:11-13; 17:1-24. Ashley then
suggested that the victim made the incident up or that she was possibly touched by somebody else.
Ex: B at 18:21-19:19; 21:9-11. An agent told Ashley that the victim gave a full, detailed

interview, and encouraged Ashley to tell his side of the story. Ex. B at 26:9-13. In reality, the
agent actually understood the victim's statement to be quite vague. Mot. Hr'g Tr. 45:18^7:8.

The agent indicated to Ashley that if he had just gotten "caught up in the moment and did

something [he] regret[ted]," it would be taken into consideration as opposed to if he was a

"hardcore rapist" who did this all the time. Ex. B at 26:15-27:2. After Ashley vaguely

acknowledged that something sexual had happened between him and the minor victim on the date

of the alleged incident, one of the agents told Ashley,"you got to tell us what happened." Ex. B

at 28:16-17. Upon deeper questioning, Ashley stated that he regretted the incident and admitted

to having sexual contact with the minor victim, who was only ten years old at the time of the

incident, by penetrating her anus with his penis. Doc. 28 at 11; Ex. B at 27:3-32:3. Throughout

the interview the agents encouraged Ashley to tell them about the incident by stating he would feel

better ifhe told them what happened on the day of the alleged incident. Ex. B. at 22:18-23; 28:1-

2; 29:4-6. At the end ofthe interview, Ashley thanked the agents for "helping [him] let that out."

Ex. B at 39:24. Ashley was not placed under arrest at the conclusion ofthe interview. Mot. Hr'g

Tr. at 13:9-10.


       At one point during the interview, the agents and Ashley became aware ofa group ofpeople

nearby. Mot. Hr'g Tr. at 22:18-23:4. Ashley told the agents that those individuals were there to

pick him up. Ex. B at 17:25-l 8:1. An agent responded by stating that "[t]his will only take a few
more minutes," and offered, "[y]ou want to tell these guys it will be just a few minutes? You can

hop out if you want." Ex. B at 18:4-5; 18:15-16.

            After the interview, Ashley asked the agents to give him a ride to meet up with some people

where they were going to ride horses. Mot. Hr'g Tr. at 38:16-21; Ex. B at 40:6-7. The agents

agreed to give him a ride and drove him to the location that he indicated. Mot. Hr'g Tr. at 11:18-

21.


      II.      Discussion


            In order to protect individuals' Fifth Amendment right against self-incrimination, law

enforcement personnel must provide certain warnings to individuals subjected to custodial
                                                                        \



interrogation. Miranda. 384 U.S. at 478-79. However, they are not required to give warnings to

everyone they question, only those who are "in custody." Oregon v. Mathiason. 429 U.S. 492,

495 (1977)(per curiam). People are considered "in custody" for purposes of triggering Miranda

warnings if they are formally arrested or if their freedom of movement is restrained to a degree

associated with formal arrest. Thompson v. Keohane.516 U.S. 99,112(1995)("quoting California

V. Beheler. 463 U.S. 1121, 1125 (1983)(per curiam)). Whether a person is "in custody" is an

objective inquiry and requires the court to consider the circumstances surrounding an interrogation

and whether under those circumstances a reasonable person would feel free to terminate the

encounter and leave. Id


            The Eighth Circuit has identified six nonexclusive factors for courts to consider when

assessing whether a person is "in custody." United States v. Laurita. 821 F.3d 1020, 1024 (8th

Cir. 2016). They include

                  (1) whether the suspect was informed at the time of questioning that
                  the questioning was voluntary, that the suspect was free to leave or
                  request the officers to do so, or that the suspect was not considered
                  under arrest; (2) whether the suspect possessed unrestrained
              freedom of movement during questioning;(3) whether the suspect
              initiated contact with authorities or voluntarily acquiesced to official
              requests to respond to questions;(4) whether strong arm tactics or
              deceptive stratagems were employed dioring questioning; (5)
              whe&er the atmosphere of the questioning was police doniinated;
              [and], (6) whether the suspect was placed under arrest at the
              termination of the questioning.


Id. (alteration in original)(quoting United States v. Griffin, 922 F.2d 1343, 1349 (1990)). "No

single consideration is dispositive[.]" United States v. Ollie. 442 F.3d 1135,1137(8th Cir. 2006).

However,informing the suspect that his participation is voluntary, that he is not under arrest, and

that he may end the interview at any time are effective ways ofsignifying that the suspect is not in

custody. United States v. Elzahabi, 55,7 F.3d 879,883 (8th Cir. 2009); Ollie. 442 F.3d at 1138.

       Here, the agents told Ashley at the outset of the interview that his participation was

voluntary, that he was not under arrest or in custody, that he could leave at any time, that the door

was unlocked, that the agents would leave if he asked them to, and that he would not be arrested

at the end of the interview. These statements informed Ashley of his noncustodial status and his

rights relative thereto. Ashley chose to stay in the vehicle and speak with the agents. The facts as

applied to the first factor suggest Ashley was not in custody.

       Although the interview took place within the confines of a government-issued vehicle,

Ashley's freedom of movement was not unduly restricted. He was seated in the front passenger

seat ofthe vehicle, was not.handcuffed, and was told the door was unlocked in case he would like

to leave. There is no evidence in the record that his ability to access the door was blocked in any

way. In fact. Agent Lowrance informed Ashley at one point that he could hop out of the vehicle

to speak with a group of people there to pick him up. This suggests that Ashley still possessed his

unrestrained freedom of movement and weighs in favor of a finding that he was not in custody.
        Agents Lowrance and Fankhauser initiated contact with Ashley by driving to his home,but

Ashley voluntarily acquiesced to speaking with them in Agent Lowrance's government vehicle.

Ashley now asserts that the voluntariness of his participation changed during the course of the

interview. He claims that when one agent told Ashley that he could tell the individuals who were

there to pick him up that the interview will only last a few minutes longer and when an agent told

Ashley that he had to tell them what happened, that an ordinary person would no longer feel free

to leave under those circumstances. However, these interactions do not objectively affect the

voluntariness of the interview. With regard to the first statement, Agent Lowrance told Ashley

"[y]ou want to tell these guys it will be just a few minutes? You can hop out if you want." This

statement suggests that Ashley still possessed the choice about whether to voluntarily proceed with

the interview or not. Even if Agent Lowrance subjectively intended Ashley to dismiss the group

and continue the interview, a reasonable person in Ashley's situation would understand, especially

considering the agents' statements at the beginning of the interview, that he was still voluntarily

participating and was free to end the encounter. The second statement by an agent similarly does

not make Ashley's participation in the interview involuntary. In response to Ashley's question,

"isn't it good enough I admitted it?" one of the agents replied, "[w]ell, you got to tell us what

happened." This statement is less the directive that Ashley now makes it out to be than it is a

response to his question. The agent's response did not have the effect oftransforming the interview

of Ashley into a custodial one. A reasonable person under similar circumstances would still

understand that his participation continued to be voluntaiy.

       Although Magistrate Judge Moreno found that the agents did not employ strong arm tactics

or deceptive stratagems, Ashley argues that the agents employed deceptive stratagems by

mischaracterizing the victim's statement, blame shifting, and minimizing the seriousness of the
 offense. The use of deceptive stratagems can be seen as a coercive factor suggesting one is in

 custody. Laurita. 821 F.3d at 1024. However, "the coercive aspects of a police interview are

largely irrelevant to the custody determination except where a reasonable person would perceive

the coercion as restricting his [] freedom to depart." Ollie. 442 F.3d at 1138-39 (quoting United

States V. LeBrun. 363 F.3d 715,721 (8th Cir. 2004)(en banc)). The type of deception used in this

case would not communicate to a reasonable person that he is no longer free to leave, and therefore

does not alter this Court's determination that Ashley was not in custody when interviewed.

        It is true that the questioning was initiated and directed by law enforcement and took place

within a government vehicle, but that does not mean that there was necessarily a police dominated

atmosphere. "In determining whether an interview was police dominated, we consider *the entire

, context ofthe questioning,including such considerations as place and length ofthe interrogation.'"

Laurita. 821 F.3d at 1026(quoting Griffin. 922 F.2d at 1352). Although the questioning took place

in a law enforcement vehicle, it was parked in front of Ashley's home and his door was unlocked.

Ashley remained free and able to leave the vehicle at any time and return to his home.

Furthermore, the interview lasted for a relatively short period of time. Given this context, the

interaction was not so police dominated as to render it custodial.

        Finally, with regard to the last factor, Ashley was not placed under arrest after the

interview. Rather, he asked the agents for the favor ofa ride to where he was going to meet friends,

and they agreed. The fact that Ashley was not arrested after the interview suggests that he was not

in custody while being questioned by the agents.

        Ashley cites two California state court cases that contain some factual similarities to the

instant case, but they are impersuasive and distinguishable. Both People v. Torres. 235 Gal. Rptr.

3d 478 (Gal. Ct. App. 2018), and People v. Saldana. 228 Cal Rprt. 3d 1 (Cal. Ct. App. 2018),



                                                 7
recognize that an interrogation may begin noncustodial, but nonetheless become custodial during

the course of the interview. This may be true. However, both of those cases involve factual

dissimilarities from Ashley's interview which never became custodial.               Furthermore, the

California Court of Appeals applies different factors to its custody determination than those

articulated by the Eighth Circuit.

          After looking at all ofthe facts and circumstances surrounding this case, Ashley's interview

with Agent Lowrance and Agent Fankhauser never became custodial and a reasonable person in

Ashley's position would have always considered himself free to leave from the interview.

Therefore, Ashley was not entitled to Miranda warnings and his motion to suppress his statements

made during that interview on that basis is denied.

   111.      Conclusion


       For good cause, it is hereby

       ORDERED that the Report and Recommendation, Doc. 51, is adopted. It is further

       ORDERED that Ashley's Motion to Suppress Statements, Doc. 39, is denied.



       DATED this           day of December,2019.

                                                       BY THE COURT:




                                                       ROBERTO A. LANGE
                                                       UNITED STATES DISTRICT JUDGE
